Citation Nr: 0736102	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of a compensable disability 
rating for bilateral hearing loss disability.

2. Entitlement to the assignment of a compensable disability 
rating for skin disability variously described for rating 
purposes as eczema and eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1964.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral hearing loss and stasis 
dermatitis of right lower extremity, assigning noncompensable 
disability ratings.  A notice of disagreement was filed in 
March 2004, with regard to the disability ratings assigned.  
A statement of the case was issued in November 2004, and a 
substantive appeal was received in November 2004.  


FINDINGS OF FACT

1.  The veteran has no higher than level I hearing acuity in 
the right ear, and no higher than level II hearing acuity in 
the left ear.

2.  The veteran's service-connected skin disability, 
variously described for rating purposes as eczema and 
eczematoid dermatitis, does not cover 5 percent or more of 
the entire body or of exposed areas affected, nor has the 
disability required more than topical therapy during the past 
12-month period.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for the assignment of a compensable rating 
for the veteran's service-connected e skin disability, 
variously described for rating purposes as eczema and 
eczematoid dermatitis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2003.  The letter predated the February 2004 rating decision.  
See id.  Since the issues in this case (entitlement to 
assignment of higher initial ratings) are downstream issues 
from that of service connection (for which a VCAA letter was 
duly sent in October 2003), another VCAA notice is not 
required.  VA O.P.G.C. Prec. No. 8-2003 (Dec. 22, 2003).  It 
appears that the Court has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The October 
2003 letter has clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection for bilateral 
hearing loss and a right leg injury, but there has been no 
notice of the types of evidence necessary to establish 
disability ratings, nor the type of evidence necessary to 
establish effective dates.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to increased ratings, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and private medical records.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains reports of VA examinations performed in 
December 2003, October 2004, September 2005, and November 
2006.  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



Bilateral Hearing Loss

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In December 2003, the veteran underwent a VA examination.  
The examiner diagnosed bilateral sensorineural hearing loss.  
The examiner recommended bilateral hearing aids.  The 
examination revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
40
50
55
80
LEFT
-
35
35
60
68

The pure tone average in the right ear was 50 decibels, and 
49 decibels in the left ear.  Speech recognition scores were 
94 percent for the right ear, and 98 percent for the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level I hearing in both ears.  38 C.F.R. § 
4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, 
this equates to noncompensable hearing loss.  

In December 2003, the veteran underwent a private 
audiological evaluation by David C. Seltzer, M.D., but no 
numerical designations were provided for the individual ears.  
Dr. Seltzer assessed noise-induced hearing loss bilaterally 
secondary to his noise exposure during his time as a marine 
while in the Korean War.  He assessed possible hearing loss 
secondary to presbycusis.  Dr. Seltzer advised bilateral 
hearing aids.  

In October 2004, the veteran underwent a VA examination.  The 
examiner noted no change in the diagnosis of bilateral 
hearing loss.  The examiner noted that the sensorineural 
problem, if treated, will not cause a change in the hearing 
threshold level.  The examination revealed pure tone 
thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
40
40
60
75
LEFT
-
30
30
60
65

The pure tone average in the right ear was 54 decibels, and 
46 decibels in the left ear.  Speech recognition scores were 
96 percent for both ears.  Based on the audiometric findings, 
to include the pure tone average thresholds and speech 
discrimination scores, this translated to level I hearing in 
both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

In September 2005, the veteran underwent a VA examination.  
The examiner diagnosed mild to severe downward sloping 
sensorineural hearing loss with excellent discrimination in 
the right and good discrimination in the left.  The 
examination revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
35
45
55
75
LEFT
-
40
35
65
75

The pure tone average in the right ear was 53 decibels, and 
54 decibels in the left ear.  Speech recognition scores were 
92 percent for the right ear, and 84 percent for the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level I hearing in the right ear, and 
level II hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Eczema/Eczematoid Dermatitis

As will be discussed in detail below, the veteran was 
initially diagnosed with stasis dermatitis in December 2003.  
In October 2004, the diagnosis was changed to eczematoid 
dermatitis.  In November 2006, the current diagnosis of 
eczema was made.  The veteran's service-connected eczema has 
been rated by the RO under the provisions of Diagnostic Code 
7806 which is applicable to both eczema and dermatitis.  
Under this regulatory provision, eczema is evaluated as 
noncompensable for less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and no more 
than topical therapy required during the previous 12-month 
period.  A 10 percent rating is warranted for dermatitis or 
eczema when, at least 5 percent, but less than 20 percent of 
the entire body is covered; or at least 5 percent, but less 
than 20 percent of exposed areas are affected; or for 
dermatitis or eczema that requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is warranted for 
dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The veteran underwent a VA examination in December 2003.  He 
reported symptoms of itching, crusting, shedding, burning, 
and hurting.  The symptoms were happening on flare-up off and 
on, as often as daily or every other day and they lasted 
variably.  Skin disease did not involve areas that were 
exposed to sun.  There was no treatment over the previous 12 
months.  He reported functional impairment resulting from his 
skin condition due to itching, crusting, hurting, and 
burning.  He reported time loss from work.  

Upon physical examination, the examiner noted 
hyperpigmentation and macular spots involving the legs, more 
concentrated in the distal part of the legs.  The legs were 
non-tender to touch.  The veteran was noted to have trace 
pitting edema up to the mid shin bilaterally.  No ulceration, 
exfoliation, or crusting was noted.  Skin texture of the 
distal legs appeared to be softer than normal.  Peripheral 
pulses were intact.  The examiner diagnosed bilateral stasis 
dermatitis of lower extremities.  

The veteran underwent another VA examination in October 2004.  
He reported that he had a discoloration of his right leg 
dating to 1957.  It was pruritic and burned at times.  He had 
itching, crusting, shedding, a burning sensation, and pain in 
the leg.  He reported that the symptoms were constant.  He 
was able to perform his daily functions.  He reported that 
his upper arms were also involved.  There was no functional 
impairment.  The veteran had not lost time from work.  

Upon physical examination, there was no ulceration or 
exfoliation noted on the right leg.  The percentage of the 
lesion to exposed areas was zero percent.  The percentage of 
the lesion to the whole body was 5 percent.  There was no 
tissue loss.  There was no induration.  There was no 
inflexibility.  There was no hypopigmentation.  There was 
hyperpigmentation amounting to more than six square inches.  
There was abnormal texture amounting to more than six square 
inches.  There was no limitation of motion.  The skin 
diseases were not associated with a systemic disease or a 
nervous condition.  The examiner changed the diagnosis to 
eczematoid dermatitis because there was no evidence of stasis 
and the lesions were small and round.  

The veteran underwent another VA examination in November 
2006.  He reported that he felt that the rash was almost 
gone.  He denied functional impairment.  
Upon physical examination, the skin demonstrated no clear 
evidence of acne.  There were three lesions in the lateral 
pretibial area on his right leg as well as a small patch on 
his left medial ankle.  The three lesions on his tibia were 
less than or equal to 1 centimeter in diameter.  They were 
raised, hyperpigmented with abnormal texture only, all less 
than six square inches.  The patch on his left ankle showed 
some hyperpigmentation, less than six square inches.  Lesions 
to exposed area were less than 1 percent.  Lesions to the 
whole body were less than 0.5 percent.  The skin lesions were 
not associated with a systemic disease or nervous condition, 
and there were no obvious or additional findings.  The 
examiner diagnosed eczema.

The Board acknowledges the veteran's contentions and has 
reviewed the evidence.  However, after reviewing the totality 
of the evidence, the Board is compelled to conclude that a 
compensable rating is not warranted.  The Board finds that 
the medical findings on examination are quite detailed and 
clear and simply do not show the degree of involvement to 
warrant a compensable rating.  It appears from the 
examination reports that the skin rash is basically in the 
lower extremity.  A 10 percent rating is not warranted since 
there is no persuasive evidence of eczema that covered 5 to 
20 percent of the entire body, or 5 to 20 percent of exposed 
areas affected.  While the October 2004 VA examiner found the 
percentage of lesion to the body to be 5 percent, such a 
finding cannot be found in the other two VA examinations.  
Furthermore, the subsequent VA examination performed in 
November 2006 found lesions to the body to be less than .5 
percent.  Thus, there is no persuasive evidence of eczema 
that covered 5 to 20 percent of the entire body.  Further, 
the veteran did not undergo intermittent systemic therapy 
that required a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is not 
warranted since there is no persuasive evidence of eczema 
that covered 20 to 40 percent of the entire body or exposed 
areas affected.  Further, the veteran did not undergo 
systemic therapy that required a total duration of six weeks 
or more.  A 60 percent rating is not warranted since there 
was no medical evidence of eczema covering more than 40 
percent of the entire body or of exposed areas affected.  In 
addition, there was no evidence of constant or near-constant 
systematic therapy required during the past 12-month period.

Also, staged ratings are not for application since the 
veteran's eczema is adequately contemplated by the existing 
noncompensable rating during the entire time period in 
question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  He claims that he has had time loss from 
work.  However, VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disabilities affects employability in ways not contemplated 
by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


